            Case 1:16-cv-03104-SCJ Document 60-4 Filed 11/28/18 Page 1 of 3




                                ATTACHMENT C-2

                              Defendant's Witness List

Defendant will have present at trial:

       1.     Dr. Van Crisco - First Coast Heart & Vascular Center, 3901 University

Boulevard, Suite 221, Jacksonville, FL 32216.        Dr. Crisco will provide expert

testimony regarding the applicable standard of care, causation, and damages.

Specifically, Dr. Crisco will testify that the care provided by the VA met the standard

of care, and that there were no deviations from the standard of care in Mr. Crow's

workup, heart catheterization, or subsequent recommendations for further evaluation

thereafter.     He will testify that there was no indication for post-cardiac

catheterization hospitalization, that there was no need for immediate surgical

consultation regarding open heart bypass surgery, and that there is no requirement

or standard of care indicating that Mr. Crow should have seen by a cardiac surgeon

the same day he had his heart catheterization. He will testify that Mr. Crow was

referred for neurosurgical consultation in a timely fashion and it is clear that the

patient was informed that he needed to have a cardiac surgical evaluation thereafter.

Specifically related to the question of whether cardiac surgery would have positively

impacted Mr. Crow' s outcome, he will testify that it is not clear that he would have

been offered open heart bypass surgery, it is not clear that he would have survived

surgery, and it is not clear that his ejection fraction would clearly have improved to
           Case 1:16-cv-03104-SCJ Document 60-4 Filed 11/28/18 Page 2 of 3




reduce his risk for sudden death. He will further testify that that even with successful

open heart bypass surgery versus medical treatment without surgery, this

intervention on average, only results in a modest increase in life expectancy in

persons similar to Mr. Crow. He will testify that even if VA had done everything

Plaintiff claims it should have, and Mr. Crow died of the cause of death she claims,

and the surgery would have been successful and prevented this specific cardiac

event, the maximum scientifically supported increase in life expectancy is still, on

average 1.6 years after open heart surgery for severe coronary artery disease.

Defendant refers to Dr. Crisco's Rule 26 Report additional information about the

testimony which Dr. Crisco is expected to offer at trial.

Defendant may have present at trial:

      1.      Dr. Peter Block, Atlanta VAMC, 1670 Clairmont Road, Decatur, GA

30033. If called, Dr. Block would testify regarding the medical care he provided to

Mr. Crow, the standard of care relevant to that care, and the issues of causation and

damages raised in Plaintiffs complaint.

      2.      Dr. Bjorn Toennes, 9500 Euclid Ave, Cleveland, OH 44195. If called,

Dr. Toennes would testify regarding the medical care he provided to Mr. Crow, the

standard of care relevant to that care, and the issues of causation and damages raised

in Plaintiffs complaint.
           Case 1:16-cv-03104-SCJ Document 60-4 Filed 11/28/18 Page 3 of 3




      3.       Dr. Michael Streleckis, 4175 Tanners Creek Dr., Flowery Branch, GA

30542. If called, Dr. Streleckis would testify regarding the medical care he provided

to Mr. Crow, the standard of care relevant to that care, and the issues of causation

and damages raised in Plaintiffs complaint.


      Additionally, Defendant may call any witness listed by plaintiff as well as

any impeachment or rebuttal witnesses whose use could not reasonably have been

anticipated.
